By JUDGE J. SAMUEL JOHNSTON, JR.
It is abundantly clear to me that the plaintiff cannot pursue the extant claim in that she is barred by the two-year statute of limitations concerning actions for personal injuries and she has failed to comply with the mandatory dictates of § 8.01-581.2 of the Code of Virginia of 1950, as amended. It is of no moment that plaintiff has couched a portion of her claim in contractual terms as this is patently a claim in tort for personal injuries allegedly caused or inflicted by the defendants. Further, by failing to comply with § 8.01-581.2, plaintiff has precluded herself from pursuing the malpractice claim in the above styled case. To allow plaintiff to pursue her claim now would be a contravention of both the case law and statutes controlling in Virginia.
Counsel for defendants will prepare the dismissal order.